Citation Nr: 1602534	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  06-11 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served in the California Army National Guard, with active duty from January to November of 1991 and a verified period of active duty for training (ACDUTRA) from February to June of 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision.  The decision has remained in appellate status due to an unresolved January 1999 Substantive Appeal (which the Board noted in February 2009).  The issue was previously remanded in February 2009, May 2011, January 2013, February 2014, and February 2015.   

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the May 2015 supplemental statement of the case (SSOC).   


REMAND

The Veteran asserts that she incurred a skin disorder during service.  Throughout the long appeal period, the evidence of record has raised several different theories of entitlement, such as direct service connection under 38 C.F.R. § 3.303, secondary service connection under 38 C.F.R. § 3.310, service connection based on aggravation of a pre-service disorder under 38 C.F.R. § 3.306, and, under 38 C.F.R. § 3.317, presumptive service connection for an undiagnosed illness due to service in Southwest Asia during Operation Desert Storm.  

The record contains several different VA examination reports addressing the Veteran's claim.  Considerable efforts have been made by multiple examiners who have reviewed the evidence, interviewed and examined the Veteran, and provided detailed reports and opinions.  But none of the reports addresses in a single opinion each of the theories of entitlement at issue in this case.  No single report addresses comprehensively, or adequately, the entire claim as it is now presented before the Board.  This has resulted in significant confusion in the record regarding whether a skin disorder should be deemed service connected.  As such, the case should be remanded for a new VA examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate).  

The record should contain one examination report that addresses each of the various theories of entitlement to service connection at issue in this case.  Further, the examination should be conducted by a VA examiner who has not been involved in the case previously.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent of such records are dated in July 2014.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  Schedule the Veteran for an appropriate VA compensation examination with a new examiner to ascertain the nature and etiology of any skin disorder diagnosed during the appeal period (i.e., since July 1997), including an assessment as to whether any such disorder is etiologically related to service.  The electronic claims file (records contained in Virtual VA/VBMS) must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file and a copy of this remand were reviewed in conjunction with the examination.  The examiner should then address the following inquiries: 

(a)  What skin disorders has the Veteran been diagnosed with during the appeal period (i.e., since July 1997).  

(b)  With regard to any particular skin disorder diagnosed since July 1997, is it clear and unmistakable (i.e., obvious, manifest, and undebatable) that any such disorder existed prior to active duty service in January 1991?

In answering this question, note that pre-service treatment records indicate that the Veteran was treated for atopic dermatitis in May 1977, pruritic rash in October 1977, and acne and probable insect bites in June 1982.  Also note that service treatment records indicate that the Veteran was treated during active service for atopic dermatitis in May 1990, a rash on her left neck in March 1991, and a swollen face and itchy throat in August 1991. 

(c)  If the answers to (b) is affirmative, is it also clear and unmistakable that the particular preexisting skin disorder was not aggravated (i.e., not permanently worsened beyond the natural progress of the disorder) as a result of active duty service ending in November 1991?  In other words, is it clear and unmistakable that any increase in severity during service was due to the natural progression of the disorder?   

(d)  For any skin disorder diagnosed since July 1997, for which the examiner finds that the disorder did not preexist active service - is it at least as likely as not (i.e., probability of 50 percent or greater) that any such skin disorder began in service, was caused by service, or is otherwise related to military service (for this particular question, "military service" means service between February and June 1990, and between January and November 1991?

(e)  For any skin disorder diagnosed since July 1997, for which the examiner finds that the disorder did not preexist active service, and for which the response is negative in (d) - is it at least as likely as not that such a skin disorder is proximately due to or the result of one or more of the Veteran's service-connected disorders? 

(f)  For any skin disorder diagnosed since July 1997, for which the examiner finds that the disorder did not preexist active service, and for which the responses are negative in (d) and (e) - is it at least as likely as not that such a skin disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by one or more of the Veteran's service-connected disorders?  

(g)  If, under subsection (a), the examiner finds that the Veteran does not have a diagnosable skin disorder to account for symptoms at issue, the examiner should determine whether it is at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In addressing subsection (g), please note that the Veteran has asserted that she was exposed to chemical warfare during her service in the Persian Gulf.  The Veteran is currently service-connected for undiagnosed illness, manifested by chronic fatigue and sleep disorder; fibromyalgia, claimed as undiagnosed illness manifested by diffuse joint pain; and IBS, as an environmental hazard in Gulf War/undiagnosed illness.  

(h)  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Please note and discuss in the report the lay assertions of record that support the Veteran's claims. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




